No. 1:20-ap-00028      Doc 30       Filed 08/31/20   Entered 08/31/20 13:25:26        Page 1 of 22

                         IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF WEST VIRGINIA

       In Re:
 EMERALD GRANDE, LLC,                                        Case #: 1:17-BK-0021
                                                             Judge Frank W. Volk
                       Debtor.


 EMERALD GRANDE, LLC,
                       Plaintiff,
 v.                                                          Adversary Proceeding 1: 20-00028

 KM HOTELS, LLC,
 and
 SAFE HARBOR TITLE COMPANY, LLC,
                       Defendants.


                   DEFENDANT, SAFE HARBOR TITLE COMPANY, LLC’S
                  ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT


       COMES NOW your Defendant, SAFE HARBOR TITLE COMPANY, LLC (hereinafter “Safe

 Harbor”), by its counsel, and for its Answer to Debtor/Plaintiff, EMERALD GRANDE, LLC’s

 (hereinafter “Plaintiff” or “Plaintiff’s”) First Amended Complaint, states as follows:

       1.       Safe Harbor admits that an Adversary Proceeding as described in Paragraph 1 of

 Plaintiff’s First Amended Complaint has been filed by Plaintiff, but denies the facts, allegations, and

 the merits of the Adversary Proceeding allegations contained in Paragraphs 1 (a, b, and c) and

 demands strict proof thereof.
No. 1:20-ap-00028      Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 2 of 22

       2.      Safe Harbor denies the allegations contained in Paragraph 2 of Plaintiff’s First

 Amended Complaint and demands strict proof thereof. By way of a further answer and affirmative or

 other defense Safe Harbor asserts that it was not a party to the PSA, and further denies that the

 Escrow Agreement was executed and delivered by each of the Plaintiff, KM and Safe Harbor.

       3.      Safe Harbor admits the allegations contained in Paragraph 3 of Plaintiff’s First

 Amended Complaint.

       4.      Safe Harbor admits the allegations contained in Paragraph 4 of Plaintiff’s First

 Amended Complaint.

       5.      Safe Harbor admits the allegations contained in Paragraph 5 of Plaintiff’s First

 Amended Complaint.

       6.      Safe Harbor admits the allegations contained in Paragraph 6 of Plaintiff’s First

 Amended Complaint.

       7.      Safe Harbor consents to this Court’s entry of a final order or judgment in this matter.

       8.      Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph 8

 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict proof

 thereof.

       9.      Safe Harbor admits to the allegations contained in Paragraph 9 of Plaintiff’s First

 Amended Complaint.

       10.     Safe Harbor admits the allegations contained in Paragraph 10 of Plaintiff’s First

 Amended Complaint.

       11.     Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 11 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict
No. 1:20-ap-00028        Doc 30     Filed 08/31/20    Entered 08/31/20 13:25:26       Page 3 of 22

 proof thereof. Safe Harbor further states that the ALTA Commitment for Title Insurance issued by

 First American Title Insurance Company did not have any conveyance information prior to 2008.

       12.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 12 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof. Safe Harbor further states that the ALTA Commitment for Title Insurance issued by

 First American Title Insurance Company did not have any conveyance information prior to 2008.

       13.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 13 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof. Safe Harbor further states that the ALTA Commitment for Title Insurance issued by

 First American Title Insurance Company did not have any conveyance information prior to 2008.

       14.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 14 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof. Safe Harbor further states that the ALTA Commitment for Title Insurance issued by

 First American Title Insurance Company did not have any conveyance information prior to 2008.

       15.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 15 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof. Safe Harbor further states that the ALTA Commitment for Title Insurance issued by

 First American Title Insurance Company did not have any conveyance information prior to 2008.

 Safe Harbor further states that any and all documents attached speak for themselves.

       16.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 16 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 4 of 22

       17.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 17 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       18.        Safe Harbor admits to the allegations contained in Paragraph 18 of Plaintiff’s First

 Amended Complaint.

       19.        Safe Harbor admits to the allegations contained in Paragraph 19 of Plaintiff’s First

 Amended Complaint.

       20.        Safe Harbor admits to the allegations contained in Paragraph 20 of Plaintiff’s First

 Amended Complaint.

       21.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 21 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       22.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 22 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       23.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

23 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

       24.        Safe Harbor admits the allegations contained in Paragraph 24 of Plaintiff’s First

Amended Complaint.

       25.        Safe Harbor admits the allegations contained in Paragraph 25 of Plaintiff’s First

 Amended Complaint.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20    Entered 08/31/20 13:25:26       Page 5 of 22

       26.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 26 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       27.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 27 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       28.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 28 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       29.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 29 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       30.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 30 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       31.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 31 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       32.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 32 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 6 of 22

       33.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 33 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       34.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 34 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       35.        Safe Harbor denies the allegations contained in Paragraph 35 of Plaintiff’s First

 Amended Complaint and demands strict proof thereof.

       36.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 36 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       37.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 37 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       38.        Safe Harbor denies the allegations contained in Paragraph 38 of Plaintiff’s First

 Amended Complaint and demands strict proof thereof.

       39.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 39 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       40.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 40 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 7 of 22

       41.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 41 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       42.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 42 (a and b) of Plaintiff’s First Amended Complaint and therefore denies said allegations and

 demands strict proof thereof.

       43.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 43 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       44.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 44 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       45.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 45 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       46.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 46 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.

       47.        Safe Harbor admits the allegations contained in Paragraph 47 of Plaintiff’s First

 Amended Complaint.

       48.        Safe Harbor denies the allegations contained in Paragraph 48 of Plaintiff’s First

 Amended Complaint as the allegations are an incomplete summary of the document referred to and
No. 1:20-ap-00028        Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 8 of 22

 Safe Harbor demands strict proof thereof. Safe Harbor further states that any and all documents speak

 for themselves.

       49.        Safe Harbor admits to the allegations contained in Paragraph 49 of Plaintiff’s First

 Amended Complaint. Safe Harbor further states that they were not a signatory to the Purchase and

 Sale Agreement dated August 9, 2019.

       50.        Safe Harbor admits the allegations contained in Paragraph 50 of Plaintiff’s First

 Amended Complaint.

       51.        Safe Harbor denies the allegations contained in Paragraph 51 of Plaintiff’s First

Amended Complaint as the allegations are an incomplete summary of the document referred to and

Safe Harbor demands strict proof thereof. Safe Harbor further states that any and all documents speak

for themselves.

       52.        Safe Harbor denies the allegations contained in Paragraph 52 of Plaintiff’s First

 Amended Complaint as the allegations are an incomplete summary of the document referred to and

 Safe Harbor demands strict proof thereof. Safe Harbor further states that any and all documents

 speak for themselves and further denies that the Escrow Agreement was executed and delivered by

 each of the Plaintiff, KM and Safe Harbor.

       53.        Safe Harbor denies the allegations contained in Paragraph 53 of Plaintiff’s First

 Amended Complaint and Safe Harbor demands strict proof thereof. Safe Harbor further states that

 any and all documents speak for themselves and further denies that the Escrow Agreement was

 executed and delivered by each of the Plaintiff, KM and Safe Harbor.

       54.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 54 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 9 of 22

       55.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 55 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof. Safe Harbor further states that any and all documents speak for themselves.

       56.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 56 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof. Safe Harbor further states that any and all documents speak for themselves.

       57.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 57 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof. Safe Harbor further states that any and all documents speak for themselves.

       58.        Safe Harbor admits the allegations contained in Paragraph 58 of Plaintiff’s First

 Amended Complaint.

       59.        Safe Harbor denies the allegations contained in Paragraph 59 of Plaintiff’s First

 Amended Complaint as the allegations are an incomplete summary of the document referred to and

 Safe Harbor demands strict proof thereof. Safe Harbor further states that any and all documents speak

 for themselves.

       60.        Safe Harbor admits the allegations contained in Paragraph 60 of Plaintiff’s First

 Amended Complaint.

       61.        Safe Harbor denies the allegations contained in Paragraph 61 (a, b, c, and d) of

 Plaintiff’s First Amended Complaint and demands strict proof thereof.

       62.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

 62 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

 proof thereof.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20    Entered 08/31/20 13:25:26       Page 10 of
                                                22
      63.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

63 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      64.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

64 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      65.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

65 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      66.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

66 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      67.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

67 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      68.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

68 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      69.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

69 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20    Entered 08/31/20 13:25:26       Page 11 of
                                                22
      70.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

70 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      71.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

71 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      72.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

72 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      73.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

73 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      74.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

74 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      75.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

75 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      76.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

76 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 12 of
                                                22
       77.       Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

77 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

       78.       Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

78 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

       79.       Safe Harbor admits the allegations contained in Paragraph 79 of Plaintiff’s First

Amended Complaint.

       80.       Safe Harbor admits the allegations contained in Paragraph 80 of Plaintiff’s First

Amended Complaint. Safe Harbor further states that any and all documents speak for themselves.

Safe Harbor further states that the documents attached are insufficient in proving the merits of

Plaintiff’s case.

       81.       Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

81 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

       82.       Safe Harbor denies the allegations contained in Paragraph 82 of Plaintiff’s First

Amended Complaint as the allegations are an incomplete summary of the document referred to and

Safe Harbor demands strict proof thereof. Safe Harbor further states that any and all documents

speak for themselves.

       83.       Safe Harbor denies the allegations contained in Paragraph 83 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 13 of
                                                22
      84.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

84 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      85.        Safe Harbor denies the allegations contained in Paragraph 85 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      86.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

86 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      87.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

87 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      88.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

88 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      89.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

89 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      90.        Safe Harbor is without sufficient knowledge of the allegations contained in

Paragraph 90 of Plaintiff’s First Amended Complaint and therefore denies said allegations and

demands strict proof thereof.

      91.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

91 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof. Safe Harbor further states that any and all documents speak for themselves.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 14 of
                                                22
      92.        Safe Harbor is without sufficient knowledge of the allegations contained in

Paragraph 92 of Plaintiff’s First Amended Complaint and therefore denies said allegations and

demands strict proof thereof.

      93.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

93 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      94.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

94 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      95.        Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

95 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.

      96.        Safe Harbor denies the allegations contained in Paragraph 96 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      97.        Safe Harbor admits the allegations contained in Paragraph 97 of Plaintiff’s First

Amended Complaint. Safe Harbor further states that any and all documents speak for themselves.

      98.        Safe Harbor denies the allegations contained in Paragraph 98 of Plaintiff’s First

Amended Complaint as the allegations are an incomplete summary of the document referred to and

Safe Harbor demands strict proof thereof. Safe Harbor further states that any and all documents

speak for themselves.

      99.        Safe Harbor denies the allegations contained in Paragraph 99 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.
No. 1:20-ap-00028    Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 15 of
                                            22
      100.   Safe Harbor denies the allegations contained in Paragraph 100 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      101.   Safe Harbor denies the allegations contained in Paragraph 101 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      102.   Safe Harbor denies the allegations contained in Paragraph 102 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      103.   Safe Harbor denies the allegations contained in Paragraph 103 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      104.   Safe Harbor denies the allegations contained in Paragraph 104 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      105.   Safe Harbor denies the allegations contained in Paragraph 105 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      106.   Safe Harbor denies the allegations contained in Paragraph 106 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      107.   Safe Harbor denies the allegations contained in Paragraph 107 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      108.   Safe Harbor denies the allegations contained in Paragraph 108 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      109.   Safe Harbor denies the allegations contained in Paragraph 109 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      110.   Safe Harbor admits the allegations contained in Paragraph 110 of Plaintiff’s First

Amended Complaint.
No. 1:20-ap-00028        Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26        Page 16 of
                                                22
       111.      Safe Harbor admits in part and denies in part the allegations contained in Paragraph 111

of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict proof

thereof. Safe Harbor further states that the letter dated April 14, 2020 labeled the Dispute Notice was

sent, but denies that it was sent within 24 hours as alleged and demands strict proof thereof. Safe

Harbor further states that the letter dated April 14, 2020 labeled the Dispute Notice is insufficient in

proving the merits of Plaintiff’s case and denies the allegations made in said letter and demands strict

proof thereof. Safe Harbor further states that any and all documents speak for themselves.

       112.      Safe Harbor admits to the allegations contained in Paragraph 112 of Plaintiff’s First

Amended Complaint, specifically that a true and exact copy of the Dispute Notice was attached to

Plaintiff’s First Amended Complaint. Safe Harbor further states that any and all documents speak for

themselves.

       113.      Safe Harbor admits in part and denies in part the allegations contained in Paragraph 113

of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict proof

thereof. Safe Harbor further states that they did release the deposit to KM and they did not contact

Plaintiff prior to the release of said deposit. Safe Harbor further states that they were under no

obligation to contact Plaintiff prior to the release of the deposit.

       114.      Safe Harbor denies the allegations contained in Paragraph 114 of Plaintiff’s First

Amended Complaint and demands strict proof thereof. Safe Harbor further states that based on the

correspondence sent between the parties, KM was unable to close the sale transactions in the PSA due

to their position stated via correspondence.

       115.      Safe Harbor is without sufficient knowledge of the allegations contained in Paragraph

115 of Plaintiff’s First Amended Complaint and therefore denies said allegations and demands strict

proof thereof.
No. 1:20-ap-00028      Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26       Page 17 of
                                              22
      116.    Safe Harbor denies the allegations contained in Paragraph 116 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      117.    Safe Harbor repeats its responses contained in Paragraphs 1-116 of Defendant, Safe

Harbor Title Company, LLC’s Answer to Plaintiff’s First Amended Complaint and incorporates said

responses by reference herein, as if restated verbatim.

      118.    Safe Harbor admits to the allegations contained in Paragraph 118 of Plaintiff’s First

Amended Complaint.

      119.    Safe Harbor denies the allegations contained in Paragraph 119 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      120.    Safe Harbor denies the allegations contained in Paragraph 120 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      121.    Safe Harbor denies the allegations contained in Paragraph 121 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      122.    Safe Harbor denies the allegations contained in Paragraph 122 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.

      123.    Safe Harbor repeats its responses contained in Paragraphs 1-122 of Defendant, Safe

Harbor Title Company, LLC’s Answer to Plaintiff’s First Amended Complaint and incorporates said

responses by reference herein, as if restated verbatim.

      124.    Safe Harbor denies the allegations contained in Paragraph 124 of Plaintiff’s First

Amended Complaint and demands strict proof thereof. Safe Harbor further states that it was not a

signatory to the Escrow Agreement and further denies that the Escrow Agreement was executed and

delivered by each of the Plaintiff, KM and Safe Harbor.
No. 1:20-ap-00028       Doc 30    Filed 08/31/20     Entered 08/31/20 13:25:26         Page 18 of
                                              22
       125.    Safe Harbor denies the allegations contained in Paragraph 125 of Plaintiff’s First

Amended Complaint and demands strict proof thereof. Safe Harbor further states that it was not a

signatory to the Escrow Agreement and further denies that the Escrow Agreement was executed and

delivered by each of the Plaintiff, KM and Safe Harbor. Safe Harbor further states that any and all

documents speak for themselves.

       126.    Safe Harbor denies the allegations contained in Paragraph 126 of Plaintiff’s First

Amended Complaint, denies that it “breached” the terms of the Escrow Agreement; further denies

that the Escrow Agreement was executed and delivered by each of the Plaintiff, KM and Safe Harbor,

and demands strict proof of the allegations of said Paragraph 126.

       127.    Safe Harbor denies the allegations contained in Paragraph 127 of Plaintiff’s First

Amended Complaint, denies that it “breached” the terms of the Escrow Agreement; further denies

that the Escrow Agreement was executed and delivered by each of the Plaintiff, KM and Safe Harbor;

further denies that Plaintiff has been armed by Safe Harbor and that Plaintiff is entitled to any

recovery against Safe Harbor, and demands strict proof of the allegations of said Paragraph 127.

       128.    Safe Harbor repeats its responses contained in Paragraphs 1-127 of Defendant, Safe

Harbor Title Company, LLC’s Answer to Plaintiff’s First Amended Complaint and incorporates said

responses by reference herein, as if restated verbatim.

       129.    Safe Harbor denies the allegations contained in Paragraph 129 of Plaintiff’s First

Amended Complaint as it is not a factual allegation but a legal conclusion and therefore demands

strict proof thereof.

       130.    Safe Harbor denies the allegations contained in Paragraph 130 of Plaintiff’s First

Amended Complaint and demands strict proof thereof.
No. 1:20-ap-00028       Doc 30     Filed 08/31/20     Entered 08/31/20 13:25:26         Page 19 of
                                               22
        131.   Safe Harbor denies the allegations contained in Paragraph 131 of Plaintiff’s First

 Amended Complaint and demands strict proof thereof.

        132.   Safe Harbor denies the allegations contained in Paragraph 132 of Plaintiff’s First

 Amended Complaint and demands strict proof thereof.

        133.   Safe Harbor denies the allegations contained in Paragraph 133 of Plaintiff’s First

 Amended Complaint and demands strict proof thereof.

        134.   Safe Harbor denies the allegations contained in Paragraph 134 of Plaintiff’s First

 Amended Complaint and demands strict proof thereof.

                               AFFIRMATIVE AND OTHER DEFENSES

        Without assuming the burden of proof on any matters where that burden rests on Plaintiff, this

Defendant asserts the following affirmative and other defenses to the First Amended Complaint.

Defendant lacks knowledge or information sufficient to form a belief as to whether or not it may have

other, as yet unstated, defenses. Defendant reserves the right to assert, and hereby gives notice that it

may intend to rely upon, any other defense that may become available or appear during discovery or

otherwise, and reserves the right to amend this answer to assert any such defense.

                                            FIRST DEFENSE

        The First Amended Complaint fails to state a claim against the Defendant upon which relief can

be granted.

                                           SECOND DEFENSE

        The Defendant states that it acted in good faith and without malice or intent to injure the

Plaintiff.

                                            THIRD DEFENSE
No. 1:20-ap-00028         Doc 30     Filed 08/31/20      Entered 08/31/20 13:25:26        Page 20 of
                                                 22
          The Defendant states that the Plaintiff’s claims are barred, in whole or in part, by the affirmative

defense of the statute of frauds.

                                             FOURTH DEFENSE

          The Defendant avers that Plaintiff’s claims may be barred in whole or in part by the doctrine of

laches.

                                               FIFTH DEFENSE

          The Defendant states that it acted reasonably and prudently under the circumstances.

                                              SIXTH DEFENSE

          The Defendant avers that Plaintiff is estopped in whole or in part, by the documents executed by

and on behalf of the Plaintiff.

                                             EIGHTH DEFENSE

          The Defendant avers that the Plaintiff’s claims are contrary to the unambiguous language of the

contract documents.

                                              NINTH DEFENSE

          The Defendant avers that Plaintiff’s claims are barred, in whole or in part, to the extent that

Plaintiff’s damages, if any, were caused by its own acts or omissions, or other acts or omissions of third

parties other than Defendant.

                                              TENTH DEFENSE

          The Defendant avers that Plaintiff’s claims are barred, in whole or in part, to the extent that

Plaintiff has failed to mitigate its damages, and to the extent that Plaintiff may be entitled to recover an

award of damages, any such award of damages must be reduced by the amount Plaintiff would have

recovered had it acted diligently to mitigate any loss or damage.

                                           ELEVENTH DEFENSE
No. 1:20-ap-00028       Doc 30      Filed 08/31/20     Entered 08/31/20 13:25:26         Page 21 of
                                                22
       The Defendant avers that Plaintiff’s claims may be barred, in whole or in part, by the principals

of collateral estoppel and judicial estoppel.

                                          TWELFTH DEFENSE

       The Defendant avers that Plaintiff’s claims are barred by the terms of the relevant contract and

other documents.

                                        THIRTEENTH DEFENSE

       The Defendant avers that Plaintiff’s claims are barred by the defense or equitable bar to recovery

of impossibility of performance, due to the actions of the Plaintiff or others in concert with the Plaintiff.

                                        FOURTEENTH DEFENSE

       The Plaintiff’s claims are barred by, and Defendant asserts the application of, such other

affirmative defenses or equitable bars to recovery as may be disclosed during discovery and supported

by the evidence.

       WHEREFORE, the Defendant, SAFE HARBOR TITLE COMPANY, LLC, respectfully

requests that the Court dismiss the First Amended Complaint against the Defendant, SAFE HARBOR

TITLE COMPANY, LLC, with prejudice, make an award of its reasonable attorney’s fees and costs

incurred herein, and for such other and further relief as the court may deem just and equitable under

the circumstances of the case at bar.

                                                Respectfully submitted,
                                                SAFE HARBOR TITLE COMPANY, LLC,
                                                By Its Counsel

                                                /s/ Stephen L. Thompson
                                                Stephen L. Thompson, Esq. (WVSB #3751)
                                                Barth & Thompson
                                                P. O. Box 129
                                                Charleston, West Virginia 25321
                                                Telephone 304-342-7111
                                                Telecopy 304-342-6215
                                                E-mail: sthompson@barth-thompson.com
No. 1:20-ap-00028       Doc 30     Filed 08/31/20    Entered 08/31/20 13:25:26        Page 22 of
                                               22

                                         CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2020, I electronically filed the foregoing “Safe Harbor Title,
Company, LLC’s Answer to Plaintiff’s First Amended Complaint” with the Clerk of the Court using the
CM/ECF system, which will send an electronic copy to all parties who have registered with the Clerk of
the Court for such electronic service.




                                                     /s/Stephen L. Thompson
                                                     Stephen L. Thompson, Esq. (WVSB #3751)
                                                     Counsel for Defendant Safe Harbor Title
                                                       Company, LLC
                                                     Barth & Thompson
                                                     P. O. Box 129
                                                     Charleston, WV 25321
                                                     Telephone: (304) 342-7111
                                                     Fax: (304) 342-6215
                                                     E-mail: sthompson@barth-thompson.com
